DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/788,630 filed 02/12/2020 by Dirk Hoefner.
Applicant’s election of invention I, claims 1-8 and 10 in the reply filed on 04/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are previously pending, of those claims, claim 9 has been withdrawn from consideration as being drawn to non-elected subject matter.  Claims 1-8 and 10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the attachment component" in lines 1-2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is dependent upon claim 1.  Line 8 of claim 1 recites “a first attachment component” and line 9 recites “a second attachment component”.  Therefore it is unclear if the claimed “the attachment component” referenced in claim 2 is the claimed “first attachment component” or the claimed “second attachment component” of claim 1.  Therefore the claimed “the attachment component” of claim 2 lacks antecedent basis.  For purposes of examination the claimed “the attachment component” is taken to refer to the “first attachment component’.  
Claim 4 recites “said end preferably tapering in the direction of the screw head” in lines 5-6 of claim 4.  The use of the word “preferably” makes the claim indefinite as it makes it unclear whether or not the limitation is required or not.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by ACIKGOEZ (US 2018/0083329 A1).
With respect to claims 1 and 10.  ACIKGOEZ teaches an energy storage system 1 that includes a carrier 2, energy storage device 3, and a temperature regulating device 4 (paragraph 0031).  In one embodiment the carrier 2 is designed as the temperature regulating device 4 (paragraph 0031).  The carrier 2 is provided with a recess 5 (paragraph 0032).  The carrier element 2 then is filed with a heat-conducting medium 9 (paragraph 0032) and is taken to be the claimed thermally conductive element.  The energy storage device is engaged in the recess 5 (paragraph 0033).  The housing sections 11 are set off from the bottom section 3 of the carrier, and the housing sections 11 are provided with through-openings 13 into which is introduced a fastening element 14 which extends into a blind hole 15 on the side of the carrier (paragraph 0033).  The housing section 11 then is taken to be the claimed first attachment component.  The blind hole 15 formed in the edge of the recess is taken to be the claimed second attachment component (paragraph 0033 and Figures 1-2).  As seen in Figure 2 the first and second attachment components are connected by the fastening element 14 (paragraph 0033) which is taken to be the claimed attachment device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACIKGOEZ (US 2018/0083329 A1) in view of GOESMANN (US 2014/0186674 A1).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102 in view of ACIKGOEZ.  ACIKGOEZ teaches the fastening element which extends into the blind hole 15 (paragraph 0033).  The energy storage device is tensioned by a force exerted by means of the fastening element (paragraph 0034).  However, ACIKGOEZ does not explicitly teach the attachment device has a screw shape.  
GOESMANN teaches an arrangement for fastening an energy storage module 1 on a module carrier 19 (paragraph 0041).  There is a bolt 22 then that is connected with the carrier (paragraph 0041).  The ball lock bolt 22 comprises a lock bolt housing 25, recesses are provided, and a cavity is situated in the interior of the lock bolt housing (paragraph 0042).  The energy storage module and the module carrier are fastened with a clamping device which may be a clamping bolt and a clamping sleeve (paragraph 0045).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the fastening element of ACIKGOEZ with the bolt of GOESMANN, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both ACIKGOEZ and GOESMANN teaches a fastening element for a battery module, and then GOESMANN teaches a known fastening element.  
With respect to claim 8.  ACIKGOEZ teaches the fastening element 14 which as can be seen in Figure 2 has a head portion that has a diameter greater than that of the cylindrical passage.  

Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACIKGOEZ (US 2018/0083329 A1) in view of GOESMANN (US 2014/0186674 A1) as applied to claim 2 above, and further in view of LI (CN 108252994 A).
Claim 3 is dependent upon claim 2 which is rejected above under 35 U.S.C. 103 in view of ACIKGOEZ and GOESMANN.  GOESMANN teaches the ball lock bolt is fitted into a clamping sleeve 29, and has a funnel shaped clamping cone 31 as a support surface (paragraph 0043).  The clamping sleeve 29 then is situated on the screw in sleeve 37, the clamping sleeve will thereby expand and clamp the module with respect to the bolt head (paragraph 0047).    GOESMANN though does not explicitly teach the attachment device with the clamping cone and expansion sleeves.  
LI teaches a bolt capable of preventing loosening due to vibration (page 1 line 11).  The expansion bolt includes a bolt body 10 that includes a head portion 11 and a screw 12 (page 3 line 6).  The bolt 100 then includes a pitch sleeve 20, a top taper sleeve 30, expansion sleeve 40, and bottom taper sleeve 50 (page 3 lines 4-5).  The pitch sleeve 20 and taper sleeve 30 are taken to be analogous to the claimed clamping cone.  The expansion sleeve 40 of LI is taken to be analogous to the claimed expansion sleeve.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the ball lock bolt of ACIKGOEZ as modified by GOESMANN with the expansion bolt of LI, as LI teaches the benefits of the bolt of LI is being able to prevent loosening due to vibration.  
With respect to claim 4.  LI teaches the screw portion 12 extends in the direction of the expansion sleeve 40 (Figure 1).  
With respect to claim 5.  ACIKGOEZ teaches the first attachment component being the housing section 11.  LI then teaches the expansion sleeve 40 for the bolt 100 (Figure 1).  The expansion sleeve of the bolt of LI then when applied to the energy storage system of ACIKGOEZ, the expansion sleeve is taken to be arranged opposite the first attachment component in a moving manner in the cylindrical passage.  
With respect to claim 7.  LI teaches the pitch sleeve 20 has a tubular structure, and ahs a through hole (page 3 lines 13-14).  Therefore is taken to be moveable relative to the screw grip.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACIKGOEZ (US 2018/0083329 A1) in view of GOESMANN (US 2014/0186674 A1) and LI (CN 108252994 A) as applied to claim 3 above, and further in view of LU (CN 207830306 U).
Claim 6 is dependent upon claim 3 which is rejected above under 35 U.S.C. 103 in view of ACIKGOEZ, GOESMANN, and LI.  GOESMANN teaches an expansion bolt that comprises an expansion sleeve 40 (Figure 1).  However, the expansion sleeve 40 of GOESMANN does not explicitly teach a retainer.  
LU teaches an expansion bolt and an expansion bolt sleeve (abstract).  The expansion sleeve then includes a first connecting end 71, and a limiting bump 711 (page 6).  The limiting bump can help prevent the nut from rotating relative to the wall (page 6).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the limiting bump of LU for the expansion sleeve of ACIKGOEZ as modified by GOESMANN and LI, as such elements are beneficial to ensure the bolt and the attachment member from rotating.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722